UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING SEC FILE NUMBER 000-22991 CUSIP NUMBER 36113J 304 (Check one): ☐Form 10-K ☐Form 20-F ☐Form 11-K☒ Form 10-Q ☐Form 10-D ☐Form N-SAR ☐Form N-CSR ForPeriodEnded: December 31, 2014 ☐ Transition Report on Form 10-K ☐Transition Report on Form 20-F ☐Transition Report on Form 11-K ☐Transition Report on Form 10-Q ☐Transition Report on Form N-SAR FortheTransitionPeriodEnded: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION Fuse Science, Inc. Full Name of Registrant N/A Former Name if Applicable 5510 Merrick Rd. Address of Principal Executive Office (Street and Number) Massapequa, New York, 11758 City, State and Zip Code PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) ☒ (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; ☒ (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III — NARRATIVE State below in reasonable detail the reasons why Form 10-K, 11-K, 20-F, 10-Q, N-SAR or the transition report portion thereof could not be filed within the prescribed time period. The registrant needs additional time to complete the presentation of its financial statements, and the analysis thereof. Part IV - Other Information 1. Name and telephone number of person to contact in regard to this notification Ezra Green (516) 659-7558 (Name) (Area Code) (Telephone Number) 2. Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). Yes x No o 3. Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? Yes x No o If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. Management has not completed analysis of its financial statements, but, based on preliminary analysis, expects to report that total revenues for the three months ended December 31, 2014 were $1,282, while total revenues for the three months ended December 31, 2013 were $313,993. Management expects to report that net income (loss) for the three months ended December 31, 2014 was $(11,666,913), of which loss approximately $8,979,829 is a non-cash charge attributable to expense on the conversion of its Series A Preferred Stock, while net income (loss) for the three months ended December 31, 2013 was $(4,811,187). Fuse Science, Inc. (Name of Registrant as Specified in Charter) Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: February 17, 2015 By /s/ Ezra Green Name: Ezra Green Title: Chief Executive Officer
